Citation Nr: 9931284	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-25 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, rated as 10 percent disabling prior to April 14, 
1997. 

2.  Entitlement to an increased rating for right knee 
disability, rated as 20 percent disabling from April 14, 1997 
to October 7, 1998.

3.  Entitlement to an increased rating for right knee 
disability, rated as 100 percent disabling from October 7, 
1998 and 30 percent disabling from December 1, 1998.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from December 1976 to December 
1980.  

This appeal arises from a December 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which denied a claim for an increased 
rating for a service-connected right knee condition, then 
rated as 10 percent disabling.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution of the claim. 

The December 1993 RO rating decision was mailed to the 
veteran along with a cover letter dated January 3, 1994.  The 
veteran submitted a notice of disagreement in November 1994.  
The RO issued a statement of the case under a cover letter 
dated March 27, 1995, informing the veteran that if the RO 
did not hear from him within 60 days, his appeal would be 
closed.  On May 19, 1995, the RO received a statement in 
support of claim from the veteran, which the Board accepts in 
lieu of a substantive appeal.   

In a March 1999 RO rating decision, a 100 percent rating was 
assigned for hospitalization and temporary convalescence and 
a 20 percent rating was assigned for increased impairment, 
effective December 1, 1998.  In an April 1999 RO rating 
decision, a 30 percent rating was assigned, effective 
December 1, 1998.  Inasmuch as the veteran is arguing for a 
higher evaluation for the entire appeal period, a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status at the time 
of the 1999 RO rating decisions, the Board will consider 
entitlement to an increased rating for a right knee 
disability for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  





FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the claim has been obtained.

2.  Prior to April 14, 1997, the right knee disability was 
manifested by degenerative changes shown by X-rays, cartilage 
removal, use of a knee brace, swelling, crepitus and 
tenderness at the joint line, effusion, flexion to 120 
degrees and extension to 5 degrees; additional functional 
impairment equivalent to limitation of extension to 15 
degrees is objectively shown.

3.  Right knee impairment equivalent to limitation of flexion 
to 15 degrees or limitation of extension to 20 degrees is not 
shown during the period prior to April 14, 1997.

4.  From April 14, 1997 to October 7, 1998, the right knee 
disability was manifested by cartilage removal, instability, 
and limitation of motion; additional functional impairment of 
the right knee equivalent to limitation of flexion to 15 
degrees or limitation of extension to 20 degrees is not 
objectively shown.

5.  From December 1, 1998, the right knee disability was 
manifested by cartilage removal, instability, flexion limited 
to 70 degrees and extension limited to 15 degrees; additional 
functional impairment equivalent to limitation of extension 
to 20 degrees is objectively shown.

6.  Right knee impairment equivalent to limitation of flexion 
to 15 degrees or limitation of extension to 30 degrees is not 
shown during the period from December 1, 1998.

7.  At no time have right knee surgical scars been shown to 
be symptomatic.  



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no higher, for 
overall right knee disability are met for the period prior to 
April 14, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 
4.71. Plate II, 4.71a, Diagnostic Codes 5003, 5010, 5259, 
5260, 5261(1999); VAOPGCPREC 9-98.  

2.  The criteria for a separate 10 percent rating for right 
knee instability are met for the period from April 14, 1997 
to October 7, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 
5257 (1999); VAOPGCPREC 23-97.  

3.  The criteria for a 20 percent rating, and no higher, for 
right knee limitation of motion and additional impairment are 
met for the period from April 14, 1997 to October 7, 1998.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71. Plate II, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (1999); VAOPGCPREC 9-
98.  

4.  The criteria for a separate 10 percent rating for right 
knee instability are met for the period from December 1, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.14, 4.71a, Diagnostic Code 5257 
(1999); VAOPGCPREC 23-97.  

5. The criteria for a 30 percent rating, and no higher, for 
right knee limitation of motion and additional impairment are 
met for the period from December 1, 1998.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71. Plate II, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1999); VAOPGCPREC 9-98.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

Review of the veteran's service medical records indicates 
that he injured his right knee playing basketball.  A torn 
right meniscus was suspected.  After casting and six months 
of light duty, he was medically separated from active service 
because of the right knee injury.  

The veteran underwent VA hospitalization for a right medial 
meniscectomy in June 1981.  In July 1981, the RO established 
service connection for a torn right medial meniscus with 
meniscectomy and assigned a 10 percent rating under 
Diagnostic Code 5259.  A 100 percent rating was assigned 
effective from June 1981 to August 1, 1981, for 
hospitalization and convalescence. 

In October 1993, the veteran requested an increased rating.  
He reported recent medical treatment for the knee at Hampton 
VA Medical Center (Hampton VAMC).

The RO obtained the Hampton VAMC reports, which include X-
rays taken in May 1993.  These X-rays showed moderate 
degenerative changes of the right knee and minimal changes of 
the left knee.  1993 treatment reports note complaint of 
increased right knee pain and a prescription for Motrin.

As noted in the introduction, in December 1993 the RO denied 
the veteran's claim for an increased rating.  The 10 percent 
rating was continued (under Diagnostic Code 5259).  

Subsequently, the RO received VA clinical reports that note 
continued treatment at various times.  An April 1994 VA 
treatment record indicates that the veteran had arthritic 
pain in the right knee.  Surgical debridement was 
discouraged, according to the report.  The report also notes 
that a White knee cage had been ordered.  An October 1994 
report notes complaint of increasing pain and swelling with 
stress.  Arthritis with right knee varus deformity was noted.  
The knee was treated with Motrin, Feldene, and a Don Joy knee 
brace.  

During a January 1995 VA joints examination, the veteran 
reported increased pain for the recent four to five years.  
The pain occurred while walking or standing and the veteran 
reported that he could not kneel or squat.  He reportedly 
wore a Don Joy brace for yard work and strenuous activities.  
The examiner noted that there was no knee effusion or 
ligamentous instability and that McMurray's sign was 
negative.  There was crepitus and tenderness over the medial 
collateral ligament.  Flexion was to 125 degrees and 
extension was reported as full.  X-rays showed no progression 
of DJD since May 1993.

In February 1995 rating decision, the RO again denied an 
increased rating for the knee.

E. D. Habeeb, M.D., examined the veteran in April 1995.  Dr. 
Habeeb noted increasing difficulty with the knee over the 
recent few years.  The veteran reported that he was currently 
unable to do any recreational activities and that vigorous 
activity caused swelling.  Mere daily living caused pain and 
any twisting of the right knee caused markedly increased 
pain.  He currently took Ibuprofen and used a Don Joy knee 
brace.  Dr. Habeeb found trace effusion.  Range of motion 
lacked only a few degrees of full extension, while flexion 
was to 110 degrees.  Flexion produced marked crepitus at both 
the patella and the joint lines.  There was tenderness along 
the medial and lateral joint lines as well.  McMurray's test 
produced medial and lateral discomfort.  The knee was stable 
to lateral stresses.  Lachman's test was negative.  The 
distal neurovascular system was intact.  In the standing 
position, the right knee showed slightly more varus than the 
left.  The veteran walked with a normal gait and squatted 
about 90 degrees before feeling marked knee pain.  X-rays 
taken in the standing position showed moderate to advanced 
degenerative arthritis of all compartments of the knee joint.  
There was marked patellofemoral lipping and spurring on both 
the medial and lateral sides with squaring off of the 
condyles.  There was marked elongation of the tibial spines 
and narrowing and subpatellar spurring as well.  The X-ray 
impression was moderate to advanced degenerative arthritis of 
the knee in a 36-year-old man.  Eventual knee replacement was 
discussed.  

In May 1995, A. Jamali, M.D., evaluated the veteran's right 
knee.  The veteran reported that the knee interfered with his 
activities, his social life, and his job.  Dr. Jamali noted 
bilateral genu varum deformity (bowleggedness).  There was 
effusion at the right knee, which was larger than the left 
knee.  Quadriceps muscle tone was normal.  The joint was 
stable but anterior thrust caused severe pain.  Range of 
motion was from 5 degrees to 130 degrees.  The neurovascular 
system was normal and there was no evidence of a Baker's 
cyst.  X-rays showed moderate to advanced arthritis in all 
three compartments.  Surgery options were discussed.  

In December 1995, the veteran testified before an RO hearing 
officer that he occasionally felt excruciating right knee 
pain.  He testified that weather changes also caused knee 
pain.  He testified that the right knee was always swollen 
and painful.  He felt pain next to the surgical scars.  
Sitting caused knee stiffness.  He reported that he limped 
all of the time and that his work supervisors asked why he 
was slower.  He reported that the knee had given out three 
times in the recent one and one-half years.  He said that he 
could not squat or bend down.  He reported that he was 
overweight because he could no longer exercise and that his 
relationship with his wife was impaired because of his knee.  
He testified that he carried mail for a living and had 
trouble climbing stairs.  Any walking produced pain.  He 
anticipated that eventually he would not be able to deliver 
mail.  He mentioned that when he asked for time off because 
of his knee he was threatened with termination of employment.  

In June 1996, the RO denied a claim for service connection 
for left knee arthritis secondary to right knee arthritis.  
The RO also reclassified the right knee disability under 
Diagnostic Code 5259-5010 and continued the 10 percent 
rating.  

In April 1997, a VA orthopedic surgeon reported that the 
veteran had arthritis in the right knee with instability 
requiring a brace for support.  The physician reported that 
the veteran's right knee pain limited his ability to perform 
his job as a mail handler/carrier and also noted that the 
knee would become progressively worse.  

In June 1998, the RO received additional VA outpatient 
treatment reports.  These reports indicate swelling with 
severe effusion in April 1998.  An X-ray at that time showed 
severe DJD that was very disabling and would require total 
joint arthroplasty in 5 to 10 years.  The VA examiner also 
opined that the veteran's real disability was greater than 10 
percent and was probably more like 20 percent to 30 percent.

A June 1998 MRI (magnetic resonance imaging) report notes a 
small amount of right knee effusion and mild truncation of 
the posterior horn of the lateral meniscus.  Noted 
degenerative changes included moderately severe joint space 
narrowing of the right medial compartment with reactive 
osteophyte formation consistent with moderately severe 
osteoarthritis involving the right knee.  There was also 
patellofemoral compartment osteoarthritis and suggestion of a 
loose body overlying the right lateral femoral condyle.

A September 1998 VA X-ray did not show a loose body but did 
confirm right knee DJD.

In October 1998, the veteran underwent VA surgery to include 
right knee arthroscopy, major joint debridement, resection of 
medial meniscus tear, and chondroplasty of the right femoral 
trochlear notch.  

A December 1998 outpatient report notes two months status 
post right knee arthroscopy.  The veteran complained of 
instability past 90 degrees of flexion.  The examiner 
reported range of motion from 0 to 95 degrees, with crepitus 
and effusion. 
The assessment was right knee arthritis and anterior cruciate 
ligament (ACL) instability.  A neoprene sleeve knee brace 
with lateral supports and pain relievers were prescribed. 

In January 1999, the veteran underwent a VA referral 
examination.  Use of a knee brace was noted.  The veteran 
walked with a limp favoring the right leg.  He could stand or 
walk for a limited time only.  Heat and swelling of the right 
knee were found.  The veteran could actively flex the right 
knee to 70 degrees with pain beginning at 70 degrees.  
Flexion of the left knee was to 120 degrees with pain at 120 
degrees.  Drawer and McMurray signs were normal.  The 
examiner noted that there was no weakened movement, excess 
fatigability or incoordination of the knee joints.  Muscle 
tone, power, mass, and bulk were normal.  The nerves were 
intact.  The examiner noted that pain limited the veteran's 
daily activities.  X-rays showed severe degenerative changes 
and total obliteration of the joint space.  The examiner 
noted that the veteran could perform activities such as 
walking, cleaning and driving with no problems but felt that 
he should limit strenuous activities such as lifting, 
prolonged standing, walking or jogging. 

An RO rating decision dated in February 1999 assigned a 100 
percent rating under Diagnostic Code 5010 effective from 
October 7, 1998 and a 10 percent rating effective from 
December 1, 1998.

An RO rating decision dated in March 1999 assigned a 20 
percent rating effective from April 4, 1997, continued a 100 
percent rating effective from October 7, 1998, and assigned a 
20 percent rating effective from December 1, 1998.  The 
rating decision reclassified the disability under Diagnostic 
Code 5010-5257.

An April 1999 VA referral examination report notes complaints 
of pain, swelling, and crunching sounds.  The veteran also 
reported that he did not experience any locking of the knee 
but did have infrequent buckling.  He reported that he could 
not fully straighten the knee and that he had increased pain 
during stair climbing and particularly during descending 
stairs.  He currently took Motrin, 800 mg one to three times 
per day for pain.  The examiner reported 2+ effusion and use 
of a single upright unloading brace, which was removed for 
the examination.  Anteroposterior and medial lateral 
stability was normal.  McMurray's test was not performed 
because there was insufficient flexion available.  2+ 
subpatellar crepitus was reported.  The right knee's color 
was normal but it was warmer than the left knee.  Range of 
motion was from 15 degrees to 70 degrees of flexion (full 
extension was lacking by 15 degrees).  The examiner could 
move the right leg from 10 to 80 degrees, indicating a 10 
degree fixed flexion contracture.  Surgical scars were noted.  
Calf muscle measurements were symmetrical but the right thigh 
showed a one-inch deficit.  The veteran ambulated with an 
antalgic gait on the right with obvious pain.  X-rays showed 
that there was almost no useable articular cartilage in the 
medial compartment.  The patellofemoral compartment is 
narrowed and irregular.  The impressions were torn medial 
meniscus with meniscectomy; end stage DJD manifested by 
marked varus alignment of the knee, loss of range of motion, 
and minimal, if any, useable articular cartilage on a single 
leg stance; and, end stage patellofemoral joint arthrosis.  
The veteran was found to be a candidate for total knee 
arthroplasty with tri-compartment replacement. 

In April 1999, the RO assigned a 30 percent rating for the 
right knee, effective from December 1, 1998.

In May 1999, the veteran argued that the 30 percent rating 
should have been assigned effective in October 1993.

II.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
(to include on movement), weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The RO initially assigned a 10 percent rating under 
Diagnostic Code 5259 for the service-connected right knee 
disability.  The RO reclassified the right knee disability 
under Diagnostic Code 5259-5010 in June 1996.  In March 1999, 
the RO reclassified the disability under Diagnostic Code 
5257-5010 and assigned a 20 percent rating to follow a 
temporary total rating for hospitalization and convalescence.  
In April 1999, the RO reclassified the disability under 
Diagnostic Code 5010-5261-5257 and assigned a 30 percent 
rating.  

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints and two 
or more minor joint groups and there is occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code  5003 (1999).  Arthritis due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(1999).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (1999).

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the joint warrants a 
20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (1999).  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (1999).

Limitation of flexion at the knee (normal being to 
140 degrees) will be rated as follows: Flexion limited to 
15 degrees is 30 percent.  Flexion limited to 30 degrees is 
20 percent.  Flexion limited to 45 degrees is 10 percent.  
Flexion greater than 45 degrees is not compensable.  See 
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 
(1999).  

Limitation of extension of the leg (normal being to 
0 degrees) will be rated as follows: Extension limited to 
45 degrees is 50 percent.  Extension limited to 30 degrees is 
40 percent.  Extension limited to 20 degrees is 30 percent.  
Extension limited to 15 degrees is 20 percent.  Extension 
limited to 10 degrees is 10 percent.  Extension limited to 
5 degrees is 0 percent.  See 38 C.F.R. §§ 4.71 Plate 
II, 4.71a, Diagnostic Code 5261 (1999).  

Where a claimant has arthritis and instability of a knee, 
separate ratings are authorized under 38 C.F.R. § 4.71a.  
VAOPGCPREC 23-97.  

A.  Prior to April 14, 1997

Prior to April 14, 1997, the right knee disability was 
manifested by cartilage removal, degenerative changes shown 
by X-ray, use of a knee brace, swelling, crepitus and 
tenderness at the joint line, effusion, flexion to 120 
degrees and extension to 5 degrees.  Although use of a knee 
brace is shown, instability was not found.  The veteran 
reported additional functional impairment due to pain on use, 
difficulty at his job and limitation of activities at home.

Under Diagnostic Code 5259 (the code that was originally 
applied to the knee), a 10 percent rating is offered for 
symptoms of knee cartilage removal.  The 10 percent rating is 
the only rating offered under that code.  The symptoms shown 
during this appeal period also include such symptoms as 
painful motion, effusion, swelling, crepitus and tenderness 
at the joint line.  In addition, X-rays did show degenerative 
changes associated with the service-connected trauma as early 
as May 1993.  The tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
and DeLuca, supra, require that additional functional 
impairment be considered.  Such additional impairment was 
shown during that time period; however, because Diagnostic 
Code 5259 does not offer a rating higher than 10 percent, the 
Board will reclassify the right knee under Diagnostic Code 
5261, which offers ratings up to 50 percent for limitation of 
extension of the knee.  The Board finds that the additional 
functional limitation due to pain, effusion, swelling, 
crepitus and tenderness at the joint line, approximates 
limitation of extension to 15 degrees, thus warranting 
assignment of a 20 percent rating under Diagnostic Code 5261.  
The Board does not find functional impairment approximating 
limitation of motion at the next higher (30 percent) level of 
disability during this appeal period. 

The Board notes that the Court's holding in Esteban v. Brown, 
6 Vet. App. 259 (1994) permits separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation.  See 
also 38 C.F.R. § 4.14.  However, separate evaluations for the 
same symptoms are prohibited.  According to VAOPGCPREC 9-98, 
Diagnostic Code 5259 "contemplates" limitation of motion.  
Therefore, the 20 percent rating assigned above under 
Diagnostic Code 5261 cannot be assigned along with the 10 
percent rating already assigned under Diagnostic Code 5259.  

Looking at other potentially available diagnostic codes for 
the earlier time period, a higher rating is available for 
ankylosis under Diagnostic Code 5256, but use of that code is 
not appropriate in this case because ankylosis has not been 
shown.  Diagnostic Code 5257 offers a higher rating for 
subluxation or lateral instability; however, neither of those 
symptoms were shown during the earlier time period and, 
therefore, use of Diagnostic Code 5257 is not appropriate.  
Diagnostic Code 5258 does not offer a rating higher than that 
already assigned.  

B.  April 14, 1997 to October 7, 1998.

From April 14, 1997 to October 7, 1998, the right knee was 
manifested by cartilage removal, moderately severe joint 
space narrowing causing painful limitation of motion, 
swelling, and severe effusion.  Right knee instability 
necessitating a knee brace was shown. 

The Board notes that a 20 percent rating was assigned by the 
RO for this period.  The question then is whether the 
evidence reveals any basis for which to assign a higher 
evaluation.  The evidence indicates that DJD became severe 
during this period.  There was also an increase in the amount 
of effusion shown.  No additional limitation of motion was 
specifically noted and there is no indication that the level 
of functional impairment decreased during this period.  
Significantly, however, the medical evidence indicates that 
instability of the right knee requiring a knee brace was 
found in April 1997.  

VAOPGCPREC 23-97 indicates that a rating for instability of 
the knee is not to be included in those codes for limitation 
of motion of the knee and therefore separate ratings are 
authorized.  Applying this reasoning, the Board notes that 
for the period from April 14, 1997 to October 1998, a 
separate rating for instability of the right knee is 
warranted under Diagnostic Code 5257.  The next question then 
is what rating to assign for right knee instability.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent evaluation requires moderate 
impairment.  A 30 percent evaluation requires severe 
impairment.  See 38 C.F.R. §§ 4.71, Plate II, 4.71a, 
Diagnostic Code 5257 (1998).  The Board notes that where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31 (1998).  

The medical evidence indicates that right knee instability 
was present and that a knee brace was worn during the time 
period.  The veteran reported difficulty on the job.  It is 
unclear to what extent right knee instability impacted job 
performance as this was not reported by the examiner.  
Resolving any remaining doubt on this issue in favor of the 
veteran, the Board finds that the criteria for slight 
instability of the right knee have been approximated during 
this period.  Moderate impairment due to instability is not 
shown and therefore, a rating no greater than 10 percent can 
be assigned.  A separate 10 percent rating under Diagnostic 
Code 5257 for instability of the right knee is granted 
effective from April 14, 1997. 

Concerning the rating to be assigned for right knee 
limitation of motion during this period, the Board notes that 
there is no indication of improvement of the right knee range 
of motion.  In April 1997, the doctor noted that the right 
knee would progressively become worse and a June 1998 MRI 
report notes patellofemoral osteoarthritis in addition to 
moderately severe osteoarthritis of the right knee.  The 
Board does not find that right knee impairment during this 
period was equivalent to limitation of flexion to 15 degrees 
of limitation of extension to 20 degrees.  For these reasons, 
the Board finds that the additional functional impairment 
continues to approximate the criteria for a 20 percent rating 
for limitation of extension under Diagnostic Code 5261 during 
this time period.

C.  From October 7, 1998

During the period from October 7, 1998 to December 1, 1998, 
the veteran underwent right knee surgery and recoupment.  The 
RO assigned a 100 percent rating for that period and, because 
no higher schedular rating is authorized by the rating 
schedule, no further analysis of that period is warranted.  

From December 1, 1998, the right knee disability was 
manifested by cartilage removal, limitation of flexion to 80 
degrees and limitation of extension to 10 degrees, 
2+effusion, 2+ subpatellar crepitus, and marked varus 
alignment.  Additional impairment due to limitation of 
flexion to 70 degrees and extension to 15 degrees due to pain 
was clinically demonstrated.  Weakness was demonstrated by 
decreased thigh circumference.  Instability was not 
clinically shown but the veteran continued to wear a knee 
brace and reported infrequent knee buckling.  

The Board notes that a 30 percent rating was assigned by the 
RO on the basis of slight knee instability and limitation of 
extension.  The question then is whether the evidence reveals 
any basis for which to assign a higher evaluation.  For the 
reasons set forth below, the Board finds that an evaluation 
greater than that assigned by the RO is warranted.

Because slight knee instability continued to be indicated 
during this time period, the Board finds that the criteria 
for a separate 10 percent rating for slight instability are 
approximated.  Therefore, a separate 10 percent rating under 
Diagnostic Code 5257 for slight knee instability is granted.  

Limitation of flexion to 80 degrees and even to 70 degrees 
with pain does not warrant a compensable evaluation; however, 
limitation of extension to 15 degrees itself warrants a 20 
percent rating and this has been demonstrated.  Continuing 
the application of DeLuca, because additional functional 
limitation due to weakness is shown, the Board finds that 
additional impairment equivalent to limitation of extension 
to 20 degrees.  Thus, the criteria for a 30 percent rating 
under Diagnostic Code 5261 have been approximated during this 
time period.  The Board does not find that the criteria for a 
40 percent rating for limitation of extension have been 
approximated. 

The Board notes that assignment of  separate 10 percent and 
30 percent ratings for this time period does not violate the 
amputation rule set forth at 38 C.F.R. § 4.68.

III.  Conclusion

At no time during the entire appeal period has any scar 
associated with right knee surgery been shown to warrant a 
compensable evaluation.  Although the veteran testified that 
he felt pain next to a knee scar, he did not mention any 
tenderness associated with any surgery scar.

The Board also finds no showing that the veteran's service-
connected right knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
an evaluation in excess of 10 percent on an extra-schedular 
basis.  In this regard, the Board notes that frequent periods 
of hospitalization are not shown and the veteran's service-
connected disability is not shown to have impacted his 
employment beyond that which is contemplated in the ratings 
assigned.  Although his physician opined in June 1988 that 
the right knee was productive of 20 to 30 percent disability, 
ultimately, a 30 percent rating was assigned by the RO for 
this time period.  Total knee replacement is anticipated; 
however, until that time, the disability is not shown to 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).





ORDER

1.  A 20 percent rating for right knee disability is granted 
for the period prior to April 14, 1997, subject to the laws 
and regulations governing the payment of monetary benefits.

2.  A separate 10 percent rating for right knee instability 
is granted for the period from April 14, 1997 to October 7, 
1998, subject to the laws and regulations governing the 
payment of monetary benefits.

3.  A 20 percent rating for right knee limitation of motion 
and additional functional impairment for the period from 
April 14, 1997 to October 7, 1998 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

4.  A separate 10 percent rating for right knee instability 
is granted for the period from December 1, 1998, subject to 
the laws and regulations governing the payment of monetary 
benefits.

5.  A 30 percent rating for right knee limitation of motion 
and additional functional impairment for the period from 
December 1, 1998 is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

